Title: To George Washington from Robert Stewart, 31 December 1758
From: Stewart, Robert
To: Washington, George



Dear Sir
Fort Loudoun Decemr 31st 1758

In my last of the 29th Inst. by Mr Smith the Interpr I inclos’d you a Letter from Colo. Bouquet and inform’d you of some things which I beg leave to remind you off the afternoon of that day Colo. Stephens went out of Town when he returns I don’t know.
As the Season for taking the Field will soon draw near, there cannot be much time to loose in commencing the necessary preparations for what share Virginia may Judge necessary to bear in the operations of the next Campaign—There are many bad men in the Regiment and it will take a great many good ones to compleat it—the best of our men are greatly dispirited by their want of Clothes—Discontents and Desertion has already begun and how soon they can be effectually supress’d without removing the cause is hard to determine; these added to the almost insuperable Difficulties of Recruiting and the sad pass that Service is arriv’d at may possibly require the attention of the Legislature to provide an expedient adequate to it’s exigency—Tents Bell of arms, Camp Colrs Kettles &Ca will be wanted—an Armourer to repair the number of arms that are here out of order would be necessary.

There is no money for Recruiting nor any Contingent Fund—no way of Paying Expresses, Defraying the Expences of Parties Detach’d after Deserters, giving Rewards for apprehending them, horse hire &Ca without sending the Accots down the Country which greatly clogs and retards the Service—There was no Provision made for supplying the Hospital and Guards with Wood and this Garrison with Water those urgent wants would admit of no delay and I was indispensably oblig’d to hire a Waggon to draw Wood and a Sledge and 2 Horses to draw Water this I hope will meet with your approbation and be paid for by the Country you know the great distance we are now at from Wood and Water and the difficulty of carrying them at this rigurous Season by Naked men.
Some Compys had very few of the Drafts whose time of Service was limited others a great many of them, mine had by much the largest share of them some Regulation in this affair you may perhaps Judge necessary—Many of the officers have applied for leave to go down the Country for a few weeks to have a little Relaxation from Duty after the great Fatigues they have lately gone thro’ and enjoy the Company of their Freinds and Relations, But as my Command is so accidental and temporary I thought it would be taking too much upon me to grant their requests tho’ they appear’d so reasonable Lieut. Buckner in particular begs to be indulg’d—Be pleas’d to favour me [(]or the Commanding Officer here) with your Orders on this Head.
You omitted to send up your Orderly Book I fear I shall not be able to collect the Orders from the time you spoke off—Poyne till within these two days has been disabled from writing by a Rheumatism if you think proper to have your Book brought up I will get it done in the best manner I can or if you please to have what of these orders can be got put in a Book by themselves it shall be done.
Last night Lieut. Gist Serjeant Ostin (who Mr Gist got from the Indians) and three men on Furlouch with Liberty to stay at this place only 3 days arrivd here in 7 days from Pittsburg where a Fort Barracks & Store Houses were erected three Months Provisions laid in and three Months more on the Road—this Fort is 120 feet in the interior Square, with four Bastions in each of which they have got a small Mortar Mounted. the Barracks Form the Curtains and the Bastions are Stockaded—

The Duty there is hard and our Men suffers vastly for want of Clothes—The Indians informs our people that 150 of the French went down the River with the Cannon and 350 more (the remainder of the Garrison) went up to Venango where they now are and from whence (the Indians add) a Body of Troops will pay our Garrison a visit whenever the River is open—Mr Gist says that night before he left Pittsbg an Indian came there to inform them that a Runner had just arriv’d at the Cuscuskus Town with an accot that a considerable Body of the Twittwees had Attack’d a French Settlement near Fort Detroit, Burn’t two small Villages to the Ground and put all their Inhabitants Men Women and Children to Death not sparing even one of those that Surrender’d So formidable a Nation’s having heartily imbarkd in a war against the French will probably effect a happy change in that Quarter—and if we improve those advantages which Heaven has presented us with and act with proper viguor and Expedition What may not be done next Campaign?
I’m afraid I have tir’d you with the tedious length of this Letter which insensibly grew longer than I intended it—The absence of that immense pleasure of your constant Company and Conversation in which I have been so long happy and which I dread I will in a great measure be forever depriv’d off so sensibly affects me that I cannot refrain from indulging myself when I write to you—If we must be so wretched as to loose you I cannot think of remaining in this Service—That your highest expectations may be fully answerd by a change of Life—that you continue the Darling of a grateful Country for the many eminent Services you have render’d her, that you may constantly enjoy new Scenes of Pleasure, Health Prosperity, all the Sweets of a Retir’d Life and every requisite that must necessarly concur in the completion of your Felicity are the most ardent wishes of him who ever is with the greatest and most unalterable Esteem & Regard My Dear Colonel Your Most Affectionate & most Obliged Servt

Robt Stewart


P.S. It was unanimously agreed on by all the Officers that at least a Captain ought to wait on you with our Address which is the reason of Capt. McNeil’s going down to you.
Should not our Address have it’s fervently wish’d for Effect

about which we are under the greatest uneasiness Colo. Fitzhaugh would be the most agreeable Successor his Publick Character exhibits him in so distinguish’d a Light that he has already attracted our attention and in him we beleive we should have some small Reparation for the inexpressible Loss we should sustain by the Loss of You.

